Citation Nr: 0800950	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran had active military duty from June 1943 to 
December 1945 and from February 1951 to September 1968.  He 
died in March 2004.  The appellant is the veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
the cause of the veteran's death.

The appellant was scheduled to appear for a video conference 
hearing in June 2006.  However, she failed to report for this 
hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn. 
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).  This case was 
remanded by the Board in February 2007 for further 
development, and although since returned to the Board it is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since the Board's February 2007 Remand, the Court of Appeals 
for Veterans Claims (Court) has interpreted VA's 38 U.S.C.A. 
§ 5103(a) notice requirements for claims such as this 
appellant's as now including (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  It is now necessary to remand this case in order to 
satisfy these particularized notice obligations with respect 
to this claim.  

This will also give the appellant an opportunity to provide 
the requested release to obtain the medical records sought by 
the previous Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided additional 
notice of the information and evidence necessary 
to substantiate her claim that includes the 
requirements set out in the Court's holding in 
Hupp and which includes a statement of the 
conditions for which the veteran was service 
connected at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service connected.

2.  Attempt to obtain any necessary release form 
from the appellant to obtain records from Ken 
Collins, MD, regarding his treatment of the 
veteran, and upon receipt of any such needed 
release, attempt to obtain copies of any medical 
records relating to the veteran's treatment by 
this physician. 

3.  Contact the appellant and request she complete 
authorization for the release of the veteran's 
medical records from the North Arkansas Regional 
Medical Center.  Thereafter, attempt to obtain 
those records.  

4.  If additional medical records are received, 
another medical review of the claim should be 
sought.  The reviewer should be provided the 
claims file for review and a notation to the 
effect that this review took place should be 
included in the report provide.  The reviewer 
should be asked to provide an opinion as to 
whether the veteran's service connected 
disabilities contributed substantially or 
materially to the veteran's death, combined to 
cause his death, or lent assistance to the 
production of his death.  The rationale for all 
opinions expressed should be provided.  

5.  Thereafter, the RO should re-adjudicate the 
issue on appeal.  If the benefit is not granted, 
the appellant and her representative should be 
provided a supplemental statement of the case and 
given an opportunity to respond before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



